In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1233 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

GERALDO COLON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
         No. 1:15‐cr‐80 — Jane Magnus‐Stinson, Chief Judge. 
                     ____________________ 

    ARGUED JANUARY 18, 2019 — DECIDED MARCH 22, 2019 
                ____________________ 

   Before  EASTERBROOK,  BARRETT,  and  SCUDDER,  Circuit 
Judges. 
    SCUDDER, Circuit Judge. Geraldo Colon used his Indianap‐
olis furniture store and a related business as a front to hide his 
more lucrative enterprise: buying large quantities of cocaine 
and heroin from Arizona and reselling the drugs to local deal‐
ers in Indiana. For his role as a middleman in this scheme, a 
grand jury charged Colon with drug conspiracy, money laun‐
dering,  and  making  false  statements  in  a  bankruptcy 
2                                                    No. 18‐1233 

proceeding.  Following  two  jury  trials,  Colon  was  convicted 
on all counts and sentenced to 30 years’ imprisonment.  
    Colon  challenges  his  convictions  for  money  laundering, 
arguing that the government’s evidence was insuﬃcient. He 
also contends that the district court committed error in calcu‐
lating his advisory sentencing range by applying leadership 
enhancements  under  § 3B1.1  of  the  Sentencing  Guidelines. 
The leadership enhancement is inapplicable, as Colon sees the 
evidence, because, as an independent middleman, he did not 
oversee any participants. Neither challenge succeeds. We af‐
firm  Colon’s  money  laundering  convictions.  And  although 
we agree that the district court erred in applying leadership 
enhancements,  a  careful  review  of  the  sentencing  transcript 
reveals that these errors were harmless.  
                                I 
    Geraldo Colon worked as a middleman in an Arizona‐to‐
Indiana drug traﬃcking scheme. Beginning in 2013, he pur‐
chased  kilogram  quantities  of  cocaine  and  heroin  from  a 
Phoenix‐based drug traﬃcker, who dispatched couriers to de‐
liver the shipments to Colon in Indianapolis. Colon then re‐
sold the drugs at higher prices to local dealers. 
    During this same period, Colon also operated a furniture 
store in a mall in Indianapolis. In February 2014, he took over 
the lease of the entire mall, which allowed him to rent space 
to other vendors. He formed YRG Enterprise Entertainment 
to operate the mall and opened a bank account in the name of 
the new business. But Colon never segregated the mall’s law‐
ful business from his narcotics traﬃcking: he instead coordi‐
nated the receipt and distribution of the Arizona drugs from 
the  mall  and,  to  disguise  the  drug  money,  deposited  all 
No. 18‐1233                                                         3

sources of income—funds from the mall and proceeds from 
his drug dealing—into the YRG business account.  
    Despite these eﬀorts to conceal the scheme, in March 2016 
a  grand  jury  indicted  Colon  on  charges  of drug  conspiracy, 
money  laundering,  and  making  false  statements  in  a  bank‐
ruptcy proceeding. Relevant to Colon’s appeal of his money 
laundering  convictions,  the  indictment  in  eight  separate 
counts  alleged  violations  of  18  U.S.C.  § 1956(a)(1)(B)(i).  The 
eight counts tracked eight deposits Colon made into the YRG 
Enterprise  Entertainment  bank  account  on  seven  diﬀerent 
dates in July 2014. The deposits—mostly cash  ranging from 
$1,200 to $8,293—totaled $44,293. The indictment alleged that 
each deposit included drug proceeds.  
    Colon proceeded to trial. While the jury found him guilty 
of the three false statement counts, it failed to reach a verdict 
on the drug traﬃcking and money laundering counts. A sec‐
ond trial then ensued. And the government again presented 
evidence from 2014 showing that Colon was buying and re‐
selling  hundreds  of  kilograms  of  cocaine  and  heroin—and 
that he used his business at the mall to receive the drugs and 
disguise the proceeds. The evidence also showed that, even 
though  YRG  Enterprise  Entertainment  operated  in  the  red, 
cash deposits continued to flow into the company’s bank ac‐
count.  Specifically,  in  July  2014,  the  month  relevant  to  the 
eight  money  laundering  counts  at  issue,  Colon  deposited 
nearly $20,000 more than the company received in revenue.  
    At the close of the government’s case, Colon moved for a 
judgment of acquittal on the money laundering counts. He ar‐
gued,  as  he  does  on  appeal,  that  there  was  no  way  to  tell 
which deposits in July 2014 involved drug money as opposed 
to  revenue  from  the  mall.  The  district  court  denied  the 
4                                                      No. 18‐1233 

motion,  finding  that  the  government  presented  ample  evi‐
dence  from  which  an  inference  could  be  drawn  that  “there 
[was] insuﬃcient cash to support the deposits” Colon made 
into  the  business  account.  The  case  then  went  to  the  jury, 
which convicted Colon of all remaining counts. 
    At  sentencing  the  district  court  applied  an  aggravating 
role  enhancement  under  U.S.S.G.  § 3B1.1  on  both  the  drug‐
traﬃcking counts and money laundering counts for the lead‐
ership  role  Colon  played  in  committing  those  oﬀenses.  The 
court recognized that Colon had “somewhat of a unique role” 
in the drug operation and this diﬀered from the typical sce‐
narios the court had seen where someone “was a boss and had 
minions.”  But  the  leadership  enhancement  was  nonetheless 
appropriate, as the court saw it, because of Colon’s key role in 
the drug operation: he was the gateway through which large 
quantities  of  cocaine  and  heroin  entered  Indianapolis.  The 
same reasoning led the court to impose a leadership enhance‐
ment on the money laundering counts. The resulting advisory 
guidelines  range  was  life  imprisonment,  and  the  court  sen‐
tenced Colon to 360 months.  
                                 II 
   Colon  renews  his  challenge  to  the  suﬃciency  of  the  evi‐
dence on the eight money laundering counts, arguing that the 
government  focused  on  the  pattern  of  transactions  in  July 
2014 but failed to produce specific evidence that each of the 
eight  discrete  transactions  included  drug  proceeds.  In  as‐
sessing this claim, we view the evidence in the light most fa‐
vorable  to  the  government  and  ask  whether  a  rational  jury 
could have found that Colon committed the charged oﬀenses. 
See Jackson v. Virginia, 443 U.S. 307, 319 (1979). 
No. 18‐1233                                                         5

    To  sustain  convictions  for  money  laundering  under 
§ 1956(a)(1)(B)(i), the government had to prove that Colon en‐
gaged in financial transactions that involved drug traﬃcking 
proceeds and that he designed each transaction in whole or in 
part to disguise the nature or source of the funds. See United 
States v. Jackson, 983 F.2d 757, 765 (7th Cir. 1993). The parties 
agree that the government was not required to trace or tie the 
funds to a particular drug sale. See United States v. Smith, 223 
F.3d 554, 576 (7th Cir. 2000). Nor did § 1956(a)(1)(B)(i) require 
the government to prove that each transaction involved only 
illegal proceeds. See United States v. Rodriguez, 53 F.3d 1439, 
1447 n.13 (7th Cir. 1995); Jackson, 983 F.2d at 765. Instead, be‐
cause drug dealers often comingle drug proceeds with legiti‐
mate funds, the government needed to establish that each of 
the transactions involved “some” illegal proceeds. See Jackson, 
983 F.2d at 765. 
    In many money laundering prosecutions, the government 
meets  its  burden  by  focusing  on  a  defendant’s  unexplained 
wealth  and  spending  decisions,  coupled  with  evidence  that 
the  purchases  were  designed  to  hide  the  source  of  illegal 
funds.  Take,  for  example,  United  States  v.  Jackson,  where  we 
aﬃrmed  a  money  laundering  conviction  based  on  evidence 
that  the  defendant  was  selling  cocaine,  had  “unexplained, 
substantial wealth,” and paid for a Saab with cashier’s checks 
from five diﬀerent banks and thousands of dollars in cash. Id. 
at 766.  
   The  Federal  Reporter  contains  other  examples  of 
defendants  charged  and  convicted  of  money  laundering 
based  on  a  similar  evidentiary  approach.  See,  e.g.,  United 
States  v.  Messino,  382  F.3d  704,  712–13  (7th  Cir.  2004) 
(aﬃrming  money  laundering  conviction  based  on  evidence 
6                                                       No. 18‐1233 

that  the  defendant  engaged  in  an  oral  sale  of  land  for  cash 
with the cash installments being paid in amounts that avoided 
IRS reporting requirements); United States v. Hall, 434 F.3d 42, 
54 (1st Cir. 2006) (aﬃrming money laundering conviction in 
part because the evidence showed that the defendant “spent 
far in excess of his declared income” on home renovations); 
United  States  v.  Heater,  63  F.3d  311,  319  (4th  Cir.  1995) 
(aﬃrming  money  laundering  conviction  based  on  evidence 
that  the  defendant’s  purchases,  including  real  estate,  a 
motorcycle, and an ATV, exceeded his lawful income); United 
States v. Webster, 960 F.2d 1301, 1308 (5th Cir. 1992) (holding 
that  “[e]vidence  of  a  diﬀerential  between  [a  drug  dealer’s] 
legitimate income and cash outflow is suﬃcient for a money‐
laundering  conviction,  even  when  the  defendant  claims 
income from additional sources”).  
    This  case  is  diﬀerent.  The  government  did  not  focus  on 
Colon’s lifestyle or his spending habits by, for example, pre‐
senting  evidence  that  he  purchased  houses  or  cars  or  by 
showing that he lived beyond his means. The government in‐
stead focused on money flowing into a bank account. The in‐
dictment charged Colon with eight counts of money launder‐
ing based on eight deposits into the YRG Enterprise Entertain‐
ment bank account in July 2014. And the government argued 
that,  because  the  eight  deposits  in  July  2014  totaled  $44,293 
and  Colon’s  mall  business  earned  only  $25,073  that  same 
month, some of the deposited cash must have been drug pro‐
ceeds.  
    Viewing  the  evidence  in  the  light  most  favorable  to  the 
government, we conclude that the trial record contained suf‐
ficient evidence to support each of the money laundering con‐
victions.  The  jury  heard  overwhelming  evidence  of  Colon’s 
No. 18‐1233                                                        7

drug dealing: he bought and resold hundreds of kilograms of 
heroin  and  cocaine,  with  many  transactions  taking  place  at 
the mall. Both his drug sales and the mall generated cash in‐
come, but the jury heard evidence that only his drug business 
was profitable. In February 2014, the month Colon purchased 
the rights to operate the business, the mall was barely break‐
ing even. Its financial situation deteriorated even further after 
Colon took over, and a subsequent financial investigation re‐
vealed  that  the  expenses  of  YRG  Enterprise  Entertainment 
substantially  outpaced  the  company’s  revenue.  Throughout 
the relevant period, however, the corporate bank account re‐
mained funded. In July 2014, the month relevant to the money 
laundering counts, the business grossed only $25,073, yet the 
eight  deposits  into  the  YRG  account,  the  majority  of  which 
were  cash,  totaled  $44,293. All  of  this  evidence  allowed  the 
jury to conclude that  Colon used his  narcotics traﬃcking to 
keep the mall afloat. 
    There  is  more.  Given  the  scope  of  Colon’s  drug 
operation—coupled  with  evidence  of  the  mall’s  financial 
distress—a reasonable  jury could  conclude that he used  the 
mall as a front to facilitate and disguise his drug traﬃcking 
activities, with the two businesses being so intertwined as to 
erase  any  meaningful  distinction  between  the  two.  Colon 
operated  the  mall  and  conducted  drug  transactions  at  the 
same  location;  both  generated  cash;  and  he  regularly 
dispatched employees from the mall and his furniture store to 
make  cash  deposits  into  the  mall’s  bank  account.  The 
government supplied ample evidence to allow the jury to rely 
on  the  diﬀerence  between  Colon’s  mall  income  and  bank 
deposits to infer that he commingled his drug proceeds with 
funds from the mall as he was operating both businesses. The 
jury  was  on  equally  solid  ground  inferring  that  the  cash 
8                                                          No. 18‐1233 

deposits  contained  comingled  funds—mall  and  drug 
proceeds alike. See United States v. Jackson, 935 F.2d 832, 840–
41  (7th  Cir.  1991)  (aﬃrming  conviction  in  part  because  the 
defendant “made bank deposits equal to approximately twice 
the  amount  that  could  be  accounted  for  out  of  legitimate 
sources  of  income”);  see  also  Webster,  960  F.2d  at  1308 
(employing similar reasoning).  
     Colon  urges  a  diﬀerent  reading  of  the  evidence.  While 
conceding that he deposited more money into the YRG Enter‐
prise Entertainment account than the business earned, he con‐
tends that the government failed to produce evidence that any 
of the eight discrete transactions involved any drug proceeds. 
While  Colon  is  right  that  the  government  must  prove  each 
count beyond a reasonable doubt, he overlooks that the law 
allows the proof to come in the form of direct or circumstan‐
tial evidence (or both). Even more to the point, “there is noth‐
ing  wrong  with  circumstantial  evidence  of  guilt.”  United 
States  v.  Memar,  906  F.3d  652,  656  (7th  Cir.  2018). A  jury  “is 
entitled to employ common sense in making reasonable infer‐
ences  from  circumstantial  evidence.”  United  States  v.  Starks, 
309 F.3d 1017, 1021–22 (7th Cir. 2002); see also Memar, 906 F.3d 
at  656 (“While a verdict  based on speculation cannot  stand, 
one premised on reasonable inferences is sound.”). The gov‐
ernment’s proof, therefore, “need not exclude every reasona‐
ble hypothesis of innocence so long as the total evidence per‐
mits a conclusion of guilt beyond a reasonable doubt”—and 
the jury, as the trier of fact, “is free to choose among various 
reasonable constructions of the evidence.” Starks, 309 F.3d at 
1022.  
   On the evidence presented at trial, we conclude that a rea‐
sonable jury could have inferred from the diﬀerential between 
No. 18‐1233                                                          9

Colon’s mall income and drug proceeds, the scope of his drug 
operation, his comingling of drug and mall proceeds, and the 
overwhelming evidence showing that the mall was merely a 
front to enable and conceal his drug traﬃcking activities, that 
Colon was laundering money in July 2014, and that each cash 
deposit included at least some drug proceeds.  
                                 III 
   Colon next contends that the district court erred in apply‐
ing  leadership  enhancements  under  U.S.S.G.  § 3B1.1  when 
determining his advisory guidelines range. The district court 
applied a four‐level enhancement (U.S.S.G. § 3B1.1(a)) to the 
drug‐traﬃcking  counts  for  Colon’s  role  as  an  organizer  or 
leader in the drug‐traﬃcking operation, and a two‐level en‐
hancement  (U.S.S.G.  § 3B1.1(c))  to  the  money  laundering 
counts for Colon’s aggravating role in that operation. This ag‐
gravating  role  increased  Colon’s  total  oﬀense  level  and,  in 
turn, his advisory sentencing range.  
     At sentencing the district court was quick to recognize that 
Colon’s  leadership  role  in  the  drug‐traﬃcking  scheme  was 
atypical—it  was  not,  the  court  explained,  an  ordinary 
situation in which Colon “was a boss and had minions.” But 
the court found that the enhancement was warranted because 
Colon was a “central figure” through which “huge quantities” 
of  drugs  entered  Indianapolis  from Arizona.  The  court  also 
noted  that,  on  multiple  occasions,  Colon  directed  the 
Phoenix‐based  couriers  on  how  and  where  to  make  their 
deliveries.  On  this  score,  the  record  reveals  that  on  several 
occasions Colon requested that one of the couriers drive him 
to  the  residence  of  a  local  dealer  to  deliver  drugs. And  on 
another occasion, Colon instructed a diﬀerent courier to place 
the drugs inside one of the appliances at his furniture store, 
10                                                        No. 18‐1233 

with  Colon  then  wheeling  the  appliance  oﬀ  the  showroom 
floor.  
    While we agree that these facts make clear that Colon re‐
ceived and sold large quantities of drugs and sometimes ne‐
gotiated the terms of their sale by directing others, we cannot 
conclude that these facts support an aggravating role adjust‐
ment. 
    The law requires a sentencing court to find by a prepon‐
derance that the facts support a sentencing enhancement. See 
United  States  v.  Tanner,  628  F.3d  890,  907  (7th  Cir.  2010). An 
aggravating  role  adjustment  under  § 3B1.1  increases  the  of‐
fense level of defendants who organize, lead, manage, or su‐
pervise a criminal enterprise to reflect their greater contribu‐
tions to the illegal scheme. See United States v. Brown, 944 F.2d 
1377, 1381 (7th Cir. 1991). Where a crime involves five or more 
participants or is “otherwise extensive,” a defendant receives 
a four‐level enhancement if he is an “organizer or leader” of 
the scheme, and a three‐level enhancement if he is a “manager 
or supervisor.” U.S.S.G. § 3B1.1(a)–(b). Defendants that serve 
as organizers, leaders, managers, or supervisors in smaller or 
less  extensive  criminal  enterprises  receive  a  two‐level  en‐
hancement. U.S.S.G. § 3B1.1(c).  
    While the guidelines do not define these terms, the accom‐
panying commentary provides factors for courts to use in dis‐
tinguishing a leadership and organizational role from one of 
management  and  supervision.  See  U.S.S.G.  § 3B1.1  n.4;  see 
also United States v. House, 883 F.3d 720, 723–24 (7th Cir. 2018) 
(explaining  that  these  factors  also  help  in  determining 
whether  any  enhancement  applies  at  all).  These  factors  in‐
clude the exercise of decision‐making authority, the nature of 
the defendant’s participation, the recruitment of accomplices, 
No. 18‐1233                                                       11

the share of the fruits of the crime, the degree of participation 
in planning or organizing, the nature and scope of the crime, 
and the degree of control or authority exercised over others. 
U.S.S.G. § 3B1.1 n.4. In the end, whether an enhancement is 
warranted (and what level) requires a practical inquiry, with 
the  district  court  making  a  “commonsense  judgment  about 
the  defendant’s  relative  culpability  given  his  status  in  the 
criminal  hierarchy.”  House,  883  F.3d  at  724  (quoting  United 
States v. Dade, 787 F.3d 1165, 1167 (7th Cir. 2015)).  
    Our caselaw is not a model of precision when it comes to 
informing  whether  a  defendant  qualifies  as  an  organizer  or 
leader or instead as a manger or supervisor. Perhaps the lack 
of clear guidance is the product of the guidelines not defining 
the pertinent terms and otherwise shedding little light on the 
relative  distinctions.  Or  perhaps  prior  cases  have  not  pre‐
sented facts requiring a clear articulation of the diﬀerence be‐
tween organizing and leading on the one hand and managing 
and supervising on the other.  
    Regardless,  what  is  clear  from  the  text  and  structure  of 
§ 3B1.1 is that distinctions exist and are matters of degree: an 
organizer or leader exercises more decision‐making and lead‐
ership authority, participates to a larger extent in the planning 
or  organizing  of  the  oﬀense,  and  exerts  a  greater  degree  of 
control  over  others  than  does  a  manager  or  supervisor.  See 
U.S.S.G. § 3B1.1 n.4. While this case does not require us to go 
further, we  underscore that the application of  any enhance‐
ment under § 3B1.1 requires a showing that a defendant en‐
gaged in aﬃrmative acts of organizing, leading, supervising, 
or  managing  that  indicate  his  greater  relative  culpability  in 
the oﬀense than others involved. 
12                                                      No. 18‐1233 

    On past occasions we have considered whether someone 
who  acts  as  an  intermediary  or  middleman—as  Colon  did 
here—should receive a leadership enhancement. In doing so, 
we  have  emphasized  that  “middleman  status  alone  cannot 
support a finding that a defendant was a supervisor, manager 
or leader of a criminal activity.” Brown, 944 F.2d at 1382. In‐
stead,  an  aggravating  role  adjustment  is  appropriate  for  a 
middleman only when coupled with other facts indicating the 
defendant exercised some control over others involved in the 
crime or was responsible for organizing others in carrying out 
the  operation.  Id.  at  1381.  So,  too,  have  we  recognized  that 
“[s]upplying drugs and negotiating the terms of their sale do 
not  by  themselves  justify  a  Section  3B1.1  increase.”  United 
States  v.  Weaver,  716  F.3d  439,  444  (7th  Cir.  2013)  (quoting 
United States v. Vargas, 16 F.3d 155, 160 (7th Cir. 1994)). These 
actions  alone  do  not  indicate  that  the  middleman  had  any 
greater degree of responsibility for orchestrating the transac‐
tions “than anyone else involved, including the customer.” Id.  
    Rather, in determining whether a middleman should re‐
ceive a leadership enhancement, the right focus is on the de‐
fendant’s relative role within the criminal enterprise and the 
control he exercised over other participants in the operation. 
See United States v. Howell, 527 F.3d 646, 649 (7th Cir. 2008). A 
defendant who acts as a mere conduit in an operation—even 
one that deals in large quantities of drugs—should not (with‐
out more) receive a leadership enhancement. See, e.g., Weaver, 
716  F.3d  at  444  (concluding  that  a  middleman  who  fronted 
drugs to dealers and urged them to sell quickly did not qual‐
ify for the leadership enhancement because these actions did 
not indicate he had any greater degree of responsibility in the 
operation than anyone else); see also Brown, 944 F.2d at 1381 
(concluding  that  a  leadership  enhancement  was  not 
No. 18‐1233                                                     13

warranted where the middleman did not exercise any control 
over the customers to whom he sold drugs, receive a larger 
cut of the profits, or recruit dealers to work for him).  
     Do not read us to say that a middleman can never receive 
a  leadership  enhancement. An  enhancement  is  indeed  war‐
ranted for a middleman who plays a meaningful role in struc‐
turing or overseeing a drug operation. See, e.g., United States 
v. Vallar, 635 F.3d 271, 281 (7th Cir. 2011) (concluding that the 
enhancement was warranted for a mid‐level figure in a drug 
conspiracy who took part in the planning of the oﬀense, was 
entrusted with substantial sums of money, and oversaw the 
receipt of drugs by others in the conspiracy); Howell, 527 F.3d 
at  650–51  (concluding  that  the  enhancement  was  warranted 
where  the  middleman  exerted  influence  over  his  customers 
and planned trips to conduct drug deals).  
    At the very least, for any leadership enhancement to ap‐
ply,  the  district court  must  identify instances where  the  de‐
fendant orchestrated or oversaw the drug operation and those 
involved in it. In the language of § 3B1.1, the record must con‐
tain  facts  showing  that  the  defendant  organized,  led,  man‐
aged, or supervised the criminal activity.  
    These facts are not present on the record before us. Con‐
sider, for instance, Colon’s requests that a courier drive him 
to the residence of a local dealer to complete a drug sale. With 
no indication that the courier was required to comply or that 
Colon exercised ongoing supervision over the courier, this ev‐
idence is more consistent with a supplier accommodating the 
needs  of  his  customer  than  an  organizer  controlling  a  drug 
operation.  See  Weaver,  716  F.3d  at  444  (“[T]he  enhancement 
requires ongoing supervision, not a one‐oﬀ request from one 
equal to another during the course of the criminal activity.”). 
14                                                      No. 18‐1233 

In  short,  the  record  reveals  only  that  Colon  dealt  in  large 
quantities of drugs and occasionally made requests about the 
terms and locations of drug deliveries. These facts, accurate 
though they may be as a descriptive matter, do not suﬃce to 
show that Colon acted as a manager or supervisor, much less 
an organizer or leader. 
    To be sure, the district court was right to emphasize the 
gravity and scale of Colon’s drug‐dealing in the Indianapolis 
community.  But  these  facts,  while  certainly  relevant  in  the 
consideration of a proper sentence when applying the statu‐
tory  factors  in  18  U.S.C.  §  3553(a),  do  not  themselves  prove 
that  a  leadership  enhancement  is  warranted  under  § 3B1.1. 
The quantity of drugs at issue, standing alone, does not an‐
swer the question of what role the defendant played in a crim‐
inal organization. See Brown, 944 F.2d at 1381–82. The guide‐
lines already make quantity relevant to the determination of 
a defendant’s base oﬀense level; allowing large drug quanti‐
ties to then require the addition of an aggravating role adjust‐
ment fails to give eﬀect to the separate leadership finding re‐
quired  by  § 3B1.1.  To  allow  a  leadership  enhancement  to 
stand on the present record would permit its application in all 
cases involving large‐scale drug dealers. 
    We  reach  the  same  conclusion  on  the  application  of  the 
leadership enhancement to the money laundering counts. In 
finding that the facts supported a two‐level enhancement, the 
district  court  relied  primarily  upon  the  same  evidence  pre‐
sented for the enhancement on the drug counts. Yet the gov‐
ernment presented no evidence that anyone but Colon quali‐
fied as a participant under § 3B1.1 in the money laundering 
scheme, rendering the application of the leadership enhance‐
ment improper on this factual record.  
No. 18‐1233                                                       15

    Accordingly, the district court erred in applying the lead‐
ership  enhancement  to  the  drug  and  money  laundering 
counts.  But  we  also  conclude  that  the  errors  were  harmless 
because  the  sentencing  transcript,  read  as  a  whole,  demon‐
strates that the district court would have imposed the same 
30‐year sentence regardless of the enhancements. See United 
States v. Clark, 906 F.3d 667, 671 (7th Cir. 2018), cert. denied, 
139 S. Ct. 852 (2019). 
    After  calculating  the  advisory  guidelines  range,  the 
district  court  proceeded  to  assess  the  statutory  sentencing 
factors  and  expressly  stated  that  Colon’s  sentence  was  “not 
based  on  the  guidelines  but  on  the  3553(a)  factors.”  The 
district court then went on to explain why a 30‐year sentence 
was  appropriate  irrespective  of  the  guidelines  calculation, 
which  included  the  leadership  enhancements.  The  district 
judge emphasized the large scale of Colon’s drug dealing and 
its impact on the Indianapolis community. She also pointed 
out  Colon’s  utter  disregard  for  the  law,  as  evidenced  by 
duration of his narcotics traﬃcking and his continuing to do 
so after others in the scheme were arrested, allowing drugs to 
continue  to  flow  into  the  community.  In  the  district  court’s 
view,  the  fact  that  Colon  continued  dealing  following  these 
arrests,  “in  a  more  impactful  way  than  even  the  guideline 
calculation, point[ed] to the leadership role of Mr. Colon.”  
   In all of  these observations the  district judge made  clear 
that  a  30‐year  sentence  was  appropriate  regardless  of  the 
guidelines  calculation  due  to  Colon’s  prominent  role  as  a 
wholesale distributor of hundreds of kilograms of heroin and 
cocaine, and the resulting harm to the community. This rec‐
ord  allows  us  to  conclude  that  the  errors  in  the  advisory 
guidelines range were harmless. We therefore can avoid the 
16                                                  No. 18‐1233 

unnecessary step of returning this case to the district court for 
resentencing. See United States v. Abbas, 560 F.3d 660, 667 (7th 
Cir. 2009). 
      For these reasons, we AFFIRM.